DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 May 2022 has been entered.
 		Status of Application, Amendments and/or Claims
The amendment, filed 04 April 2022, has been entered in full. Claims 6-9, 11-16, 18, 20-24 are withdrawn from consideration as being drawn to a non-elected invention.  
Claims 2, 4, 5 and 19 are canceled. Claims 1, 17, 27 and 29 are amended. Claims 1, 3 10, 17, 25-29 are under examination.
Withdrawn Objections And/Or Rejections
The rejection to claims 1, 26 and 27 under 35 U.S.C. 103 as being unpatentable over Magro et al. (THYROID Volume 21, Number 3, 2011) in view of Wands et al. (US Patent 5,703,213; published Dec 30, 1997), as set forth at pages 12-16 of the previous Office Action (03 January 2022), is withdrawn in view of the new 35 U.S.C 103 rejection (see below).
The rejection to claim 27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth at pages 16-17 of the previous Office Action (03 January 2022), is withdrawn in view of the amendment (03 May 2022). 
The objection to claim 29, as set forth at page 17 of the previous Office Action (03 January 2022), is withdrawn in view of the amendment (03 May 2022).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 10, 17, 25-29 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The basis for this rejection is set forth at pages 2-7 of the previous Office Action (03 January 2022). 
 Claims 1, 3, 10, 17, 25, 28 recite the judicial exception. This judicial exception is not integrated into a practical application. Additional claims 26, 27 and 29 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
STEP 1: Is the claim to a process, machine manufacture or composition of matter? Yes, the instant claims are drawn to a process.
STEP 2A (The Judicial Exception) PRONG ONE: Does the claim recite a law of nature, a natural phenomenon (i.e. product of nature) or an abstract ideal? Yes, the instant claims are directed to a law of nature for the following reasons:
The instant claims are drawn to a method for diagnosing malignancy in a sample comprising detecting a purified human transferrin receptor 1 (TFR1) protein or peptide fragment thereof in a sample from the subject, wherein said TFR1 protein or peptide fragment thereof comprises an N-linked glycosylation at amino acid position 50 or 55 of SEQ ID NO:1 or an O-linked glycosylation at amino acid position 104 of SEQ ID NO:1, comprising contacting the sample  with an agent that binds the TFR1 protein of peptide fragment thereof and diagnosing a malignancy in the subject if the level of the TFR1 protein or peptide fragment thereof is increased in the subject compared to a normal control. 
There is a naturally occurring correlation between the increased level of TFR1 protein or peptide fragment thereof in the sample and the phenotype of malignancy. The relationship itself is a natural consequence of a substance that the body produces when a malignancy is present. Accordingly, the claims recite a Law of Nature. 
STEP 2A PRONG TWO: Does the claim recite additional elements that integrate the exception into a practical application of the exception? No. Obtaining a sample in order to perform tests is well-understood, routine, conventional activity previously engaged in by scientists in the field of diagnostics, and this step is recited at a high level of generality such that it amounts to insignificant pre-solution activity (e.g., obtaining samples is a necessary precursor to gather data for using the correlation).
STEP 2B: Does the claims provide an inventive concept i.e. does the claims recite additional element(s) or a combination of additional elements that amount to significantly more than the judicial exception in the claim? No. The method of detecting proteins using binding agents (i.e. antibodies) in assays such as WESTERN, ELISA, indirect ELISA and protein array analysis are routine and well-established.
Regarding antibody AF-20 (claim 27), Takahashi et al. teach antigenic changes on the cell surface of human hepatocytes that distinguish the normal from the transformed phenotype using monoclonal antibodies. Takahashi et al. teach two antigens (XF-8 antigen and AF-20 antigen), recognized by monoclonal antibodies XF-8 and AF-20, respectively, that are uniformly present on hepatocellular carcinomas. Takahashi et al. teach that most if not all tumor cells highly express these antigens. Takahashi et al. teach direct binding of monoclonal antibody AF-20 to tumor cells lines derived from colon, lung, kidney, ovary and uterus (Table 1). Takahashi et al. teach that the molecular characteristics of the antigen AF-20 have been determined. Takahashi et al. teach that AF-20 antigen is a 116-kD glycoprotein highly expressed on the cell surface on hepatocellular carcinoma (HCC)(page 632, last paragraph-page 633).  Takahashi et al. (Reference of record; In vivo expression of two novel tumor-associated antigens and their use in immunolocalization of human hepatocellular carcinoma. Hepatology, Vol. 9./No. 4, pages 625-634, 1989).
Detecting the binding of a protein in sample using a binding agent merely instructs a scientist to use any detection technique with any generic probe. When recited at this high level of generality, there is no meaningful limitation in this step that distinguishes it from well-understood, routine, conventional data gathering activity previously engaged in by scientists in the field prior to applicant’s invention, and at the time the application was filed.
Claim 29 recites a treatment step, but the treatment step is conditional. In other words, claim 29 still reads on a method wherein if the level of TFR1 is not found to be increased, the cytotoxic compound is not administered. 
APPLICANT’S ARGUMENTS POINT ONE
	Applicant argues that the instant claims are patent eligible because they include elements that are not well-understood, routine or conventional. Applicant repeats arguments regarding the Berkheimer memo. The arguments have been fully considered are not found persuasive for the reasons, which are of record and discussed/replied to by the Examiner. See previous Office Action (03 January 2022, pages 3-7). 
APPLICANT’S ARGUMENTS POINT TWO
Applicant submits that claim 1 includes elements that are not well-understood, routine or conventional. Applicant maintains that there is nothing routine or conventional about “...detecting glycosylation at an aberrant site compared to a wild type TFR1 protein, wherein said protein or peptide fragment comprises an N-linked glycosylation at amino acid position 50 or 55 of SEQ ID NO:1, or an O-linked glycosylation at amino acid position 104 of SEQ ID NO: 1...,” as recited in claim 1. Applicant argues that it was not known that TFR1 is abnormally glycosylated in malignant tumor cells, including cells in premalignant conditions. Applicant argues that N-linked glycosylation at amino acid 50 or 51 of SEQ ID NO: 1, or O-linked glycosylation at amino acid position 104 of SEQ ID NO: 1 was not known, and thus not routine, or conventional in nature. Applicant argues that the specification provides that “...malignant transformation by abnormal glycosylation of this transferrin receptor protein...was completely unexpected.” Applicant directs the Examiner’s attention to the instant specification at paragraph 0053. Applicant argues that unlike the presently claimed invention, the specification teaches that glycosylation at other amino acid positions of TFR1 were known, whereas the aberrant glycosylation of the claim invention was not.  Applicant argues that  “...wild type TFR-1 includes N-linked glycosylation sites at amino acid positions 251, 317, and 727 of SEQ ID NO: 1”  were known, citing Williams et al. 1993, J. Biol. Chem. 268(17): 12780-12786 and Daniels et al., 2012, Biochim. Biophys Acta. 1820(3): 291-317. Applicant directs the Examiner’s attention to the instant specification at paragraph [0063].  Applicant maintains that the Examiner has not provided a citation or publication that demonstrates the well- understood, routine, conventional nature of the additional elements, namely, “...wherein said protein or peptide fragment comprises an N-linked glycosylation at amino acid position 50 or 55 of SEQ ID NO: 1, or an O-linked glycosylation at amino acid position 104 of SEQ ID NO: 1...” as presently claimed.
Applicant’s arguments have been fully considered but are not found persuasive for the following reasons:
 	Employing a Western technique to assay the level of a protein using an agent is a well-understood, routine, conventional activity in the life science arts. The Examiner cites Takahashi et al. (In vivo expression of two novel tumor-associated antigens and their use in immunolocalization of human hepatocellular carcinoma. Hepatology, Vol. 9./No. 4, pages 625-634, 1989). 
Takahashi et al. teach antigenic changes on the cell surface of human hepatocytes that distinguish the normal from the transformed phenotype using monoclonal antibodies. Takahashi et al. teach two antigens (XF-8 antigen and AF-20 antigen), recognized by monoclonal antibodies XF-8 and AF-20, respectively, that are uniformly present on hepatocellular carcinomas. Takahashi et al. teach that most if not all tumor cells highly express these antigens. Takahashi et al. teach direct binding of monoclonal antibody AF-20 to tumor cells lines derived from colon, lung, kidney, ovary and uterus (Table 1). Takahashi et al. teach that the molecular characteristics of the antigen AF-20 have been determined. Takahashi et al. teach that AF-20 antigen is a 116-kD glycoprotein highly expressed on the cell surface on hepatocellular carcinoma (HCC)(page 632, last paragraph-page 633). 
The Examiner notes that antibody AF-20 is recited in claim 27 and thus it would recognize a TFR1 protein or peptide fragment thereof that comprises an N-linked glycosylation at amino acid 50 or 55 of SEQ ID NO:1 or O-liked glycosylation at amino acid position 104 of SEQ ID NO:1, as recited in claim 1.  The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 10, 17, 25, 26, 28 and 29 remain rejected under 35 U.S.C. 102(a1) as being anticipated by Margro et al. (Thyroid Volume 21, Number 3, 2011). The basis for this rejection is set forth at pages 8-12 of the previous Office Action (03 January 2022).
Magro et al. teach Type 1 receptor for transferrin (TfR1/CD71) is overexpressed in several malignant tumors. Magro et al. teach the aim of the present study was to evaluate whether TfR1/CD71 is also differentially expressed in benign versus malignant thyroid tissues. Magro et al. teach tissue samples, including benign lesions and follicular-derived carcinomas, from 241 patients and a total of 35 benign and malignant fresh specimens were assayed for TfR1/CD71 expression by reverse transcriptase-polymerase chain reaction, Western blot, and immunohistochemistry. Magro et al. teach that transcription of TfR1/CD71 gene is constitutive in thyroid epithelia, but the mRNA is differently translated in benign and malignant tissues (abstract and page 270-271). Magro et al. teach Western blot revealed higher levels of TfR1/CD71 protein in malignant compared to benign tissues. Magro et al. teach incubating the sample with a binding agent (anti-CD71 antibody) to detect TFR1 (page 269) (i.e. human TFR1, SEQ ID NO:1; applies to claims 1, 25 and 26). Magro et al. teach that the discovery of elevated levels of TfR1/CD71 in most thyroid carcinomas would provide a rationale for the use of Anti-TfR1 antibodies for diagnostic purposes in TfR1/CD71-expressing thyroid tumors (Discussion, page 274, 3" full paragraph). Magro et al. teach that as far carcinomas are concerned, TfR1/CD71 overexpression has been documented in colon, stomach, pancreas, breast, lung, liver, bladder, oral cavity and uterus (page 268, 1° full paragraph)(applies to claim 28).
Claim 29 recites a treatment step, but the treatment step is conditional. In other words, claim 29 still reads on a method wherein if the level of TFR1 is not found to be increased, the cytotoxic compound is not administered. Magro et al. teach Western blot revealed higher levels of TfR1/CD71 protein in malignant compared to benign tissues. Thus, a cytotoxic compound would not be delivered to patients having benign tissue samples (applies to claim 29).  In addition,  Magro et al. teach that the discovery of elevated levels of TfR1/CD71 in most thyroid carcinomas would provide a rationale for the use of radiolabeled transferrin/transferrin analogs and/or anti-TfR1 antibodies for diagnostic and/or radiotherapeutic purposes in TfR1/CD71-expressing thyroid tumors. Magro et al. teach that TfR1/CD71 could be exploitable for in vivo target therapy in the treatment of radioiodine refractory carcinomas and anaplastic carcinomas (page 274, right column, 3rd full paragraph-page 275)(applies to claim 29).
The Examiner notes that the functional language recited in instant claims 1, 3, 10 and 17 describes a property of TFR1 protein (or fragment thereof) in the sample of a patient with a malignancy. 
The court in Integra Life Sciences 1, Lid. v. Merck KgaA, 50 U.S.P.Q.2d (BNA) 1846, 1850-51 (S.D. Cal. 1999), held that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use in the preamble or the later discovery of a particular property of one of the starting materials or end products. The discovery of the mechanism by which the prior art method works does not warrant a new patentable method where the prior art teaches the same method step. Specifically, in Integra Life Sciences 1, Ltd. v. Merck KgaA, the claims were directed to a method of inhibiting animal cell proliferation comprising contacting the cell with certain RGD peptides. A prior art reference disclosed using the same peptides to interfere with the attachment of rat kidney cells to certain substrates. Finding the claims anticipated by the prior art reference, the district court noted that the experiments conducted by plaintiffs which led to the application for the '621 patent seemed to only have inquired into the results of using the RGD peptides, but failed to alter the general method of using the peptides as disclosed in the Nature article. The court observed that the entire basis of the '621 patent appears to have been founded only upon plaintiffs’ extended laboratory observations of the exact same Arg-Gly-Asp chemical reactions on a variety of cells and substances.
The court held: “Regardless of the duration of plaintiffs’ subsequent experiments, the court finds that the manipulative steps described in the '621 Patent are substantially similar, if not identical to, the steps disclosed in the Nature article such that plaintiffs’ subsequent discovery that the same peptides specifically inhibited animal cell proliferation was already inherent in the Nature paper and the Nature paper thus anticipates the ‘621 Patent.  In finding the claim anticipated, the court cited to the Board's holding in Novitski, noting that in that case, "the Board determined that the result of the method Novitski sought to patent (nematode [sic] inhibition) was already inherent in the steps described in a previous patent granted to Dart." The court noted that in Novitski, had Dart taken the manipulative steps described in his patent (inoculating plants with a particular bacteria), and then attempted to measure for the results described by Novitski (nematode inhibition), he would have uncovered it. "Similarly here, if the authors of the Nature publication had taken the additional steps necessary to measure and locate the effects of certain RGD peptides on cell proliferation in a variety of cellular contexts, they would have uncovered it’.
In the instant case, Margo et al. teach the same process steps for a method of diagnosing a malignancy; assaying the level of TFR1 proteins by using an agent to detect TFR1 protein levels and diagnosing malignancy when the TFR1 protein level is increased in the subject’s sample compared to a normal control. Magro et al. teach the same patient population (i.e. patients having a malignancy), using an agent that binds the TFR1 protein.  The elevated TFR1 protein levels detected in malignant tissue samples by Magro would inherently be aberrantly glycosylated and have the other functional features recited in claims 1, 3, 10 and 17 (applies to claims 1, 3, 10 and 17). 

APPLICANT’S ARGUMENTS POINT ONE
Applicant argues that Magro does not describe all the elements of claim 1, specifically Magro does not describe detecting glycosylation at an aberrant site of TFR1 compared to wild type, and much less the glycosylation at the claimed amino acid positions, “...wherein said protein or peptide fragment comprises an N-linked glycosylation at amino acid position 50 or 55 of SEQ ID NO: 1, or an O- linked glycosylation at amino acid position 104 of SEQ ID NO: 1...”.  Applicant argues that the Examiner relies on Integra Life Sciences 1, Lid. v. Merck KgaA (hereinafter “Integra’”’) .
	Applicant argues that the fact pattern in Integra is not applicable to the instant case. Applicant maintains that the Integra court noted that “inherency depended not on what was actually observed, but what researchers would have observed if they had inquired further into the results of the method disclosed in the Dart patent.” Applicant directs the Examiner’s attention to Integra at page 9. Applicant submits that , unlike the court in Integra, the current invention is directed to detecting glycosylation at specific amino acid positions, and detecting this glycosylation would not have resulted from further inquiry into the method disclosed in Magro. 
Applicant’s arguments have been fully considered but are not found persuasive for the following reasons. 
1.  Claim 1 recites, “a method for diagnosing a malignancy in a subject”  comprising “assaying the level of human transferrin receptor 1 (TFR1) protein or peptide fragment thereof in a sample from the subject’ “detecting glycosylation at an aberrant site compared to a wild type TRF1 protein” “wherein assaying comprises contacting the sample with an agent that binds to the TFR1 protein or peptide fragment thereof and diagnosing the malignancy in the subject if the level of the TFR1 protein or peptide fragment thereof is increased in the subject compare to the normal control”
The Examiner notes that the claimed method does not require a specific antibody that detects N-linked glycosylation at position 50 or position 55 of SEQ ID NO:1. The claimed method does not require a specific antibody that detects O-linked glycosylation at position 104 of SEQ ID NO:1. 
The claimed method requires an agent that binds to human TFR1 protein (SEQ ID NO:1) or peptide fragment thereof wherein malignancy is diagnosed in the subject if the level of TFR1 protein or peptide fragment thereof is increases compared to a normal control. Magro teaches such antibody. Therefore, the antibody of Magro must be able to detect an N-linked glycosylation at amino acid 50 or 55 of SEQ ID NO:1 or O-liked glycosylation at amino acid position 104 of SEQ ID NO:1 recited in claim 1.  
2.  The Examiner maintains that the fact pattern in Integra is applicable to the instant case. In Integra Life Sciences 1, Ltd. v. Merck KgaA, the claims were directed to a method of inhibiting animal cell proliferation comprising contacting the cell with certain RGD peptides. A prior art reference disclosed using the same peptides to interfere with the attachment of rat kidney cells to certain substrates.
A method of inhibiting cell proliferation comprising contacting the cell with RGD peptides (Plaintiff, ‘621 patent).
A method of interfering with the attachment of rat kidney cells to certain substrates comprising using RGD peptides (Nature article, prior art). 
The Nature article did not teach that the RGD peptide can inhibit cell proliferation. However, the courts stated that the Nature article anticipated plaintiffs’ claims. The district court noted that the experiments conducted by plaintiffs which led to the application for the '621 patent seemed to only have inquired into the results of using the RGD peptides, but failed to alter the general method of using the peptides as disclosed in the Nature article. The court observed that the entire basis of the '621 patent appears to have been founded only upon plaintiffs’ extended laboratory observations of the exact same Arg-Gly-Asp chemical reactions on a variety of cells and substances.  The court held: “Regardless of the duration of plaintiffs’ subsequent experiments, the court finds that the manipulative steps described in the '621 Patent are substantially similar, if not identical to, the steps disclosed in the Nature article such that plaintiffs’ subsequent discovery that the same peptides specifically inhibited animal cell proliferation was already inherent in the Nature paper and the Nature paper thus anticipates the ‘621 Patent.
In the instant case:
A method for diagnosing a malignancy in a subject, the method comprising assaying the level of a human transferrin receptor 1 (TFR1) protein or peptide fragment thereof in a sample from the subject, wherein the TFR1 protein or peptide fragment thereof comprises detecting glycosylation at an aberrant site compared to a wild type TFR1 protein, said peptide or peptide fragment comprises an N-linked glycosylation at amino acid position 50 or 55 of SEQ ID NO:1, or an O-linked glycosylation at amino acid position 104 of SEQ ID NO:1, wherein the assaying comprises contacting the sample with an agent that binds the TFR1 protein or peptide fragment thereof, and diagnosing the malignancy in the subject if the level of the TFR1 protein or peptide fragment thereof is increased in the subject compared to a normal control (Applicant’s claims).
A method for diagnosing a malignancy in a subject, the method comprising assaying the level of a human transferrin receptor 1 (TFR1) protein or peptide fragment thereof in a sample from the subject, wherein the TFR1 protein or peptide fragment thereof comprises, wherein the assaying comprises contacting the sample with an agent that binds the TFR1 protein or peptide fragment thereof, and diagnosing the malignancy in the subject if the level of the TFR1 protein or peptide fragment thereof is increased in the subject compared to a normal control (Magro et al., prior art). 
The manipulative steps described in the instant application are substantially similar, if not identical to, the steps disclosed in the Magro et al. article, such that Applicant’s subsequent discovery that human transferrin receptor 1 (TFR1) is aberrantly glycosylated in malignant patient samples was already inherent in the Magro et al. reference and Magro et al. thus anticipates the instant claims. 
The courts stated, “if the authors of the Nature publication had taken the additional steps necessary to measure and locate the effects of certain RGD peptides on cell proliferation in a variety of cellular contexts, they would have uncovered it’. Similarly, if Magro et al. had taken the additional steps necessary to measure and analyze TFR1 from malignant tissues, they would have discovered aberrant glycosylation. 

APPLICANT’S ARGUMENTS POINT TWO
Applicant cites case law. Applicant argues that “The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. In re Rijckaert, 9 F.3d 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993) (reversed rejection because inherency was based on what would result due to optimization of conditions, not what was necessarily present in the prior art); In re Oelrich, 666 F.2d 578, 581-82, 212 USPQ 323, 326 (CCPA 1981). “To establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.’ ” In re Robertson, 169
F.3d 743, 745, 49 USPQ2d 1949, 1950-51 (Fed. Cir. 1999) (citations omitted) (The claims were drawn to a disposable diaper having three fastening elements.”’).
Applicant argues that a skilled artisan would not have had the knowledge to assay for glycosylation at the specifically claimed amino acid positions. Applicant argues that just because a patient has a malignancy, does not therefore guide the skilled artisan to assay for glycosylation at the presently claimed amino acid positions.
Applicant’s arguments have been fully considered but are not found persuasive for the following reasons. 
1.  Regarding Applicant’s citation of In re Rijckaert and In re Oelrich, the Examiner has provided rational to show inherency. Margo et al. teach the same process steps for a method of diagnosing a malignancy; assaying the level of TFR1 proteins by using an agent to detect TFR1 protein levels and diagnosing malignancy when the TFR1 protein level is increased in the subject’s sample compared to a normal control. Magro et al. teach the same malignancy patient population, using an agent that binds the TFR1 protein.  The elevated TFR1 protein levels detected in malignant tissue samples by Magro would inherently be aberrantly glycosylated. Furthermore, the elevated TFR1 protein levels detected in malignant tissue samples by Magro constitute a ‘starting material’ in the language of Integra Life Sciences, supra. Altered glycosylation patterns is a later discovered property of the same starting material, and thus the recitation of altered glycosylation in the claims does not constitute a patentable distinction over Magro et al.
2.  Applicant cites In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51 (Fed. Cir. 1999). However, the citation refers to inherent function/theory/advantage and Written Description (New Matter).
 MPEP 2167.07(a) teaches:  By disclosing in a patent application a device that inherently performs a function or has a property, operates according to a theory or has an advantage, a patent application necessarily discloses that function, theory or advantage, even though it says nothing explicit concerning it. The application may later be amended to recite the function, theory or advantage without introducing prohibited new matter. In re Reynolds, 443 F.2d 384, 170 USPQ 94 (CCPA 1971); In re Smythe, 480 F. 2d 1376, 178 USPQ 279 (CCPA 1973); Yeda Research and Dev. Co. v. Abbott GMBH & Co., 837 F.3d 1341, 120 USPQ2d 1299 (Fed. Cir. 2016) ("Under the doctrine of inherent disclosure, when a specification describes an invention that has certain undisclosed yet inherent properties, that specification serves as adequate written description to support a subsequent patent application that explicitly recites the invention’s inherent properties." (citing Kennecott Corp. v. Kyocera Int’l, Inc., 835 F.2d 1419, 1423 (Fed. Cir. 1987))). "To establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill.  Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.’" In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51 (Fed. Cir. 1999) (citations omitted). See also MPEP Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112(a) or Pre-AIA  35 U.S.C. 112, first paragraph, "Written Description" Requirement
The scientific reasoning and evidence as a whole indicates that the rejection should be maintained

NEW CLAIM REJECTIONS/OBJECTIONS
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Magro et al. (THYROID Volume 21, Number 3, 2011) in view of Wands et al. (US Patent 5,703,213; published Dec 30, 1997) and Takahashi et al. (Reference of record; Hepatology, Vol. 9./No. 4, pages 625-634, 1989).
Magro et al. teach Type 1 receptor for transferrin (TfR1/CD71) is overexpressed in several malignant tumors. Magro et al. teach the aim of the present study was to evaluate whether TfR1/CD71 is also differentially expressed in benign versus malignant thyroid tissues. Magro et al. teach tissue samples, including benign lesions and follicular-derived carcinomas, from 241 patients and a total of 35 benign and malignant fresh specimens were assayed for TfR1/CD71 expression by reverse transcriptase-polymerase chain reaction, Western blot, and immunohistochemistry. Magro et al. teach that transcription of TfR1/CD71 gene is constitutive in thyroid epithelia, but the mRNA is differently translated in benign and malignant tissues (abstract and page 270-271). Magro et al. teach Western blot revealed higher levels of TfR1/CD71 protein in malignant compared to benign tissues. Magro et al. teach incubating the sample with a binding agent (anti-CD71 antibody) to detect TFR1 (page 269) (i.e. human TFR1, SEQ ID NO:1; applies to claims 1 and 26). Magro et al. teach that the discovery of elevated levels of TfR1/CD71 in most thyroid carcinomas would provide a rationale for the use of Anti-TfR1 antibodies for diagnostic purposes in TfR1/CD71-expressing thyroid tumors (Discussion, page 274, 3" full paragraph). Magro et al. teach that as far carcinomas are concerned, TfR1/CD71 overexpression has been documented in colon, stomach, pancreas, breast, lung, liver, bladder, oral cavity and uterus (page 268, 1° full paragraph).  The Examiner notes that the functional language recited in instant claim 1 describes a property of TFR1 protein (or fragment thereof) in the sample of a patient with a malignancy. The Examiner has described how these features would be inherent  (see above)(applies to claim 1). 
Magro et al. teach contacting patient samples with an anti-CD71 antibody to detect TFR1 protein wherein increased TFR1 protein levels compared to a normal control diagnose a malignancy. Magro et al. do not teach contacting the sample with an AF-20 antibody.
Wands et al. teach antigens which are associated with carcinoma cells. Wands et al. teach monoclonal antibody AF-20 is reactive against such antigen. Wands et al. teach methods of using these antibodies. The method comprises contacting tissue of the animal with a detectably labeled molecule capable of binding to antigen AF-20 and detecting any of the molecule bound to the antigen (column 1, lines 25-35; column 5, line 50-column 6, line 25 and column 10, lines 32-38). Wands et al. teach the antigen AF-20 is expressed on the surface of a human hepatocarcinoma cell and has also been found to be associated (i.e. to be characteristic or diagnostic of) hepatoma, lung adenocarcinoma or colorectal carcinoma cell (column 7, lines 3-15)(claim 1 and 27). Wands et al. teach that levels of antigen expression of tissue can preferably be studied using immunoperoxidase staining and a radioimmunoassay which measures binding of monoclonal antibodies to antigens on cell membranes. Antigens may then be further characterized by Western immunoblotting, metabolic labeling, and immunoprecipitation, etc. (column 7, lines 25-38). Wands et al. teach that AF-20 antibody was found to recognize an antigen of about 180 kDa and that the middle antigen is highly glycosylated (column 28, lines 20-28). Wands et al. teach that AF-20 antibody detects an antigen common to various tumors but not on normal cells (Figure 4, Examples 6 and 7)(applies to claims 1 and 27).
Takahashi et al. teach antigenic changes on the cell surface of human hepatocytes that distinguish the normal from the transformed phenotype using monoclonal antibodies. Takahashi et al. teach two antigens (XF-8 antigen and AF-20 
antigen), recognized by monoclonal antibodies XF-8 and AF-20, respectively, that are uniformly present on hepatocellular carcinomas. Takahashi et al. teach that most if not all tumor cells highly express these antigens. Takahashi et al. teach direct binding of monoclonal antibody AF-20 to tumor cells lines derived from colon, lung, kidney, ovary and uterus (Table 1)(applies to claim 27). Takahashi et al. teach that AF-20 antigen is a 116-kD glycoprotein highly expressed on the cell surface on hepatocellular carcinoma (HCC)(page 632, last paragraph-page 633).  
It would have been obvious for one of ordinary skill in the art before the effective filling date to modify to modify a method for diagnosing a malignancy in a subject comprising assaying the level of human TFR1 protein comprising contacting the patient’s sample with an anti-TFRI antibody that binds the TFR1 protein and diagnosing the malignancy in the subject if the level of the TFR1 protein is increased compared to a normal control, as taught by Magro et al., by using antibody AF-20, as taught by Wands et al. and Takahashi et al. One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success because all of the references teach a particular antigen that is overexpressed in cancer. Employing antibody AF-20 (as taught by Wands and Takahashi) in place of antibody CD71 (as taught by Magro) is another tool, which can be used to discern protein levels. 


APPLICANT’S ARGUMENTS
	Applicant reiterates the arguments discussed above in the maintained rejection of claims 1, 3, 10, 17, 25, 26, 28 and 29 under 35 U.S.C. 102(a1) as being anticipated by Magro et al. (Thyroid Volume 21, Number 3, 2011). 
	Applicant argues that the limitations of claims 4 and 5, which were not subject to the rejection, were folded into independent claim 1. Specifically, amended claim 1 requires assaying a protein or peptide fragment comprising an “...N-linked glycosylation at amino acid position 50 or 55 of SEQ ID NO: 1, or an O-linked glycosylation at amino acid position 104 of SEQ ID NO: 1...” which is not disclosed or suggested in the cited art.  Applicant argues that Magro is silent to detecting glycosylation at an aberrant site of TFR1 compared to wild type, and much less detecting the glycosylation at the specifically claimed amino acid positions.  
Applicant argues that Wands does not cure the deficiencies of Magro, alone or in combination. Applicant argues that the Examiner relies on Wands for describing “antigens which are associated with carcinoma cells” and that Wands et al. “discloses monoclonal antibody AF-20, which is reactive against such antigen.” Applicant argues that like Magro, Wands is also silent with respect to detecting glycosylation at an aberrant site of TFR1 compared to wild type, and much less detecting the glycosylation at the claimed amino acid positions, as presently claimed.
	Applicant’s arguments have been fully considered but are not found persuasive for the following reasons. 
	1.  The Examiner notes that the limitations of claims 4 and 4 were subject to rejection under 35 U.S.C. 102(a1) as being anticipated by Magro et al. (Thyroid Volume 21, Number 3, 2011). Please see previous Office Action (23 March 2021; page 9) and Office Action (03 January 2022, page 8). 
	2.   As was stated above, the claimed method does not require a specific antibody that detects N-linked glycosylation at position 50 or position 55 of SEQ ID NO:1. The claimed method does not require a specific antibody that detects O-linked glycosylation at position 104 of SEQ ID NO:1. The claimed method requires AF-20 antibody that binds to human TFR1 protein (SEQ ID NO:1) or peptide fragment thereof wherein malignancy is diagnosed in the subject if the level of TFR1 protein or peptide fragment thereof is increases compared to a normal control. Wands et al. and Takahashi et al. teach AF-20 antibody that detects an antigen common to various tumors but not on normal cells. The antibody of Wands and Takahashi must be able to detect an N-linked glycosylation at amino acid 50 or 55 of SEQ ID NO:1 or O-liked glycosylation at amino acid position 104 of SEQ ID NO:1 recited in claim 1.  


			Conclusion
		No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       




/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        6/8/2022